Citation Nr: 1118041	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for left hip disability prior to August 7, 2008.

2.  Entitlement to an evaluation greater than 30 percent for left hip disability from August 7, 2008, to September 16, 2008.

3.  Entitlement to an evaluation greater than 30 percent from November 1, 2009, for status post left total hip arthroplasty.

4.  Entitlement to service connection for low back disability (claimed as secondary to service-connected bilateral hip disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to August 1992.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that VA received records from the Social Security Administration (SSA) in December 2009.  These records reflect an award of SSA benefits in October 2005 for osteoarthritis of the hips.  These records are essentially duplicative of evidence previously associated with the claims folder.  Therefore, remand for preparation of a Supplemental Statement of the Case is not warranted.  See 38 C.F.R. §§ 19.37, 20.1304.

The issues of entitlement to (1) an evaluation greater than 30 percent from November 1, 2009, for left hip disability and (2) service connection for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 7, 2008, degenerative joint disease of the left hip was manifested by pain and limitation of motion; flexion was limited to 75 degrees at worst; there was 40 degrees of abduction, 20 degrees of internal rotation, and 45 degrees of external rotation.  The appellant had normal gait and did not require use of any assistive device for ambulation.  There is no indication that the appellant could not cross his legs.

2.  From August 7, 2008, to September 16, 2008, degenerative joint disease of the left hip was manifested by pain and limitation of motion; there was no internal rotation.  There is no indication that the appellant could not cross his legs or that adduction was otherwise impaired.


CONCLUSIONS OF LAW

1.  Prior to August 7, 2008, the criteria for a rating higher than 10 percent for degenerative joint disease of the left hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010- 5252 (2010).

2.  From August 7, 2008, to September 16, 2008, the criteria for a rating higher than 30 percent for degenerative joint disease of the left hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010- 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA sent to the appellant a letter dated January 2008 that essentially satisfied the notice requirements.  This notice letter was sent prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Additionally, with respect to the Dingess requirements, VA provided notice of how VA assigns disability ratings and effective dates.  It is further noted that VA sent to the appellant a letter dated July 2008 supplementing the prior notice regarding the disability rating and effective date elements of his claim.  This letter included notice of the rating schedule for the hip and thigh, Diagnostic Codes 5050 through 5253.  Accordingly, the Board finds that VA satisfied its duty to notify.

Also, VA has a duty to assist in the development of the claim.  This duty includes assisting with the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, VA obtained VA and private treatment records along with records associated with the appellant's Social Security Administration (SSA) disability claim.  Next, VA provided the appellant a VA examination in April 2008.  The Board finds that this examination was adequate as the report shows pertinent medical history, clinical findings, range of motion testing, and a diagnosis.  Neither the appellant nor his representative has averred any inadequacy in this examination.  Additionally, VA afforded the appellant a hearing in October 2009 before a Decision Review Officer.  A copy of the transcript is associated with the claims folder.  Therefore, the duty to assist has been met.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Claims for Increase

The RO granted service connection for left hip arthritis in a July 2005 rating decision.  A 10 percent disability evaluation was assigned, effective from January 13, 2005, under Diagnostic Code 5010-5252.  In a December 2009 rating decision, the RO assigned a 30 percent evaluation from August 7, 2008; a 100 percent evaluation from September 16, 2008; and 30 percent from November 1, 2009.  The RO stated that the 30 percent evaluation from August 7, 2008, was based on findings for malunion of the femur with marked hip disability as shown by private treatment record dated the same showing that he was seen for markedly worsened left hip symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (Femur, impairment of).

In January 2008, the appellant requested an increased rating for left hip disability.  It is noted that the appellant's disability rating for the left hip has been staged by the RO during the appeal period.

Factual Background

An August 2004 private treatment note reflects that the appellant presented for a yearly evaluation.  He complained of bilateral hip pain, which affects him with prolonged sitting.  He reported that his lip loosens up with a couple minutes of walking and that he usually walked 25-30 minutes daily.  It was noted that his history of chronic hip arthritis with previous x-rays was suggestive of DISH (disseminated idiopathic skeletal hyperostosis).  Objectively, the hip tolerated near full flexion (pain in quadriceps and groin area at about 90 degrees).  Rotation was to 20-30 degrees.  The assessment was hip arthritis, possible DISH.  The examiner noted "consider primary inflammatory arthropathy with his history of elevated rheumatoid factor."

Radiology and imaging study of August 2004 reflects advanced bilateral hip degenerative disease.  A sclerotic density in the left acetabular roof also projecting over the left femoral head was found.

Private treatment record dated November 2004 reflects that the appellant was referred by his primary physician for consultation regarding arthritis.  The left shoulder and hips were reviewed.  The appellant reported anterior hip/thigh pain for many years, progressive.  The appellant reported that symptoms become worse with exertion and he had some benefit with Aleve.  He further reported minimal morning stiffness and that he keeps quite active.  It was noted that he worked a desk job since retiring from the military in 1992.  Objectively, the appellant appeared in no distress.  Hips revealed marked decreased internal and external rotation bilaterally with some pain in the inguinal region.  Trochanteric regions were nontender.  Neurological examination was nonfocal.  The impression included underlying osteoarthritis and bilateral pelvic pain that is due to at near endstage osteoarthritis bilateral hips, history of diffuse idiopathic skeletal hypertrophy, and possibly some other superimposed inflammatory process (work-up inconclusive).

Private treatment record dated December 2004 reflects complaint of marked bilateral groin pain, increasingly more severe and with reduced activity level.  The appellant reported that he could no longer participate in activities he once could, for instance, running.  The appellant reported that he exercises 4 days week.  On review of the hips, it was noted that they were very stiff.  End stage painful degenerative arthritis of the right hip was the impression, and right hip total arthroplasty was planned.

Private treatment records dated March and October 2005 reflect that the appellant was seen for right hip complaints and follow-up of that problem.  At those visits, the appellant denied any joint swelling or muscle weakness.

Report of VA examination dated August 2006 reflects, by history, that the appellant was diagnosed with degenerative joint disease of the left hip and advised that he would eventually need a total hip arthroplasty.  The appellant reported increasing soreness of the left hip.  He further reported that he can walk a mile, and that he uses a treadmill 2-3 times a week along with a stationary bike at a health club 3 times a week.  Objectively, there is no evidence of any motor weakness of the lower extremities.  He had a negative Trendelenburg gait.  The appellant could walk on his toes and heels, symmetrically, and perform a 90 degree deep knee bend.  For the left hip, flexion was 85 degrees, abduction was 45 degrees, adduction was 25 degrees, internal rotation was 20 degrees, and external rotation was 35 degrees.  There was no crepitance or instability.  The examiner stated that the appellant did not have any flare-ups and that he did not use any assistive device for ambulation.  Also, the examiner stated that there was no pain during this examination.  X-ray of the left hip showed moderate to severe osteoarthritis.  The diagnoses included osteoarthritis of the left hip.  The examiner commented that he did not receive any history of limitation due to pain, fatigue, weakness, or lack of endurance.  He noted that the appellant did report increasing pain of the left hip with prolonged activity.

Private treatment report dated October 2007 reflects that the appellant presented with complaints of left hip pain with many activities during the day, including sitting, kneeling, or sleeping on the left side.  He denied significant catching or popping in the hip.  Objectively, there was "very limited internal rotation of the left hip.  He was not particularly tender at the greater trochanter."  X-ray showed degenerative changes of the left hip.  The impression was left hip degenerative joint disease.
A private treatment note dated January 2008 reflects that the appellant's left hip had become very arthritic and painful for him, preventing him from doing some activities that involve lot of flexion.  It was noted that "Generally just walking around, however, his left hip does not bother him particularly severely."  X-ray showed significant osteoarthritis of the left hip, but with "decent preservation of his cartilage height."  The appellant did not want to pursue left total hip arthroplasty at this time.

Report of VA examination dated April 2008 reflects complaints of pain in the left hip with sitting for a long period of time.  Walking distance was unrestricted.  The appellant could perform moderate yard work without impairment from the hips.  It was noted that the appellant was employed at a desk job.  He denied hip problems at work.  He reported mild weakness, but no fatigue or lack of endurance.  He denied flare-ups or use of assistive devices.  Objectively, left hip range of motion was 75 degrees on flexion, 40 degrees on abduction, 20 degrees on internal rotation, and 45 degrees on external rotation.  Repetitive motion testing resulted in no increased pain or change in range of motion.  Gait was normal.  Deep tendon reflexes of the lower extremities were physiological and equal.  Circulation of the lower extremities was good.  The appellant could stand on his toes and heels without difficulty.  The appellant reported that he could no longer play racquetball because of his hips and back.  No assistive devices for ambulation were used.  The examiner noted that limited external rotation of the left hip was due to pain.  The diagnosis was degenerative arthritis of the left hip.

VA treatment records for the period July 2008 to October 2009 show that the appellant reported a planned left hip replacement surgery for 2008.  These records reflect that the appellant reported trying to ride a stationary bike daily and performing leg lifts.  These records indicate the presence of severe osteoarthritis of the bilateral hips, but no VA treatment or surgery.

A private treatment record dated August 2008 reflects that the appellant seeks left total hip arthroplasty.  Examination of the left hip revealed "no internal rotation and this does reproduce pain."  The impression was degenerative joint disease of the left hip.
A private treatment record dated September 2008 reflects that the appellant "lives a very active life."  The physician reported as follows:

He is able to clean his own home and take care of his yard.  He states that he participates in regular cardio activities.  He goes to the gym two times per week and does 20 minutes of cardio, and then stretching and lifting.  He walks two miles every Saturday.  He states that he does regular stretching and strengthening exercises daily.

At the time of his September 2008 private treatment, the appellant reported a history of left hip pain for 20 years that has progressively worsened.  He described achy pain with occasional sharp pains located primarily in the lateral aspect of the left hip.  He reported that pain wakes him at night.  He denied falling due to instability of the hip.  He reported that overdoing activities makes the pain worse, and that Aleve helps decrease the pain.  Objectively, strength was 5/5.  The assessment was degenerative joint disease of the left hip.  The plan was to admit the appellant on September 16, 2008, for left total hip arthroplasty.

On September 16, 2008, a left total hip replacement was performed.

Laws and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14.  The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007)

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

Prior to the left total hip arthroplasty in September 2008, the appellant's left hip was rated under Diagnostic Code 5010, for arthritis, and 5252 and then 5255.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent disability rating is warranted for limitation of rotation of, cannot toe-out more than 15 degrees, affected leg.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Under Diagnostic Code 5254, an 80 percent rating is warranted for flail joint of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Lastly, Diagnostic Code 5255 provides a 10 percent rating for malunion of the femur with slight knee or hip disability; a 20 percent evaluation for malunion of the femur with moderate knee or hip disability; or a 30 percent evaluation is assigned for malunion with marked knee or hip disability.  A 60 percent evaluation is assigned for fracture of surgical neck with false joint or for impairment with nonunion without loose motion and weightbearing preserved with aid of brace.  An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code DC 5255.

Analysis

For the period of time prior to August 7, 2008, the Board finds that the preponderance of the evidence is against an evaluation greater than 10 percent for left hip degenerative joint disease.  Additionally, the Board finds that there is no basis upon which to award a separate evaluation.

There is no lay or medical evidence for ankylosis, favorable or unfavorable, extension limited to 5 degrees, flexion limited to 30 degrees or less, limitation of rotation precluding toe-out of more than 15 degrees, limitation of adduction precluding crossing legs, and hip flail joint.  Furthermore, the evidence of record does not more nearly reflect the criteria for an increased rating prior to August 7, 2008.  While flexion worsened from 85 degrees on VA examination in 2006 to 75 degrees on VA examination in 2008, flexion does not more nearly reflect flexion to 30 degrees or less as is required for an increased rating under Diagnostic Code 5252.  Clearly, 75 degrees of flexion is closer to flexion limited to 45 degrees, which merits a 10 percent rating under the schedule.  38 C.F.R. § 4.7.

Similarly, an increased rating prior to August 7, 2008, is not warranted based on impairment of femur with malunion and marked hip disability.  There is no lay or medical evidence showing malunion with marked hip disability prior to August 7, 2008.  It is noted that, on VA examination dated 2008, the appellant had normal gait, intact lower extremity reflexes, good lower extremity circulation, and required no assistive device for ambulation.  While the appellant complained that he could no longer play racquetball, walking distance was unrestricted and the appellant could perform moderate yard work without impairment of the hips.  Also, the appellant denied that his hips gave him problems at work-a desk job.  Private treatment records also show that walking did not particularly bother the appellant.  In view of the above, the Board finds that malunion with marked hip disability is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

For the time period from August 7, 2008, to September 16, 2008, the Board finds that the preponderance of the evidence is against an evaluation greater than 30 percent for left hip degenerative joint disease.  The evidence of record shows no findings for fracture of surgical neck with false joint or fracture with/without loose motion.  The evidence of record further shows no hip flail joint, flexion limited to or more nearly approximating 10 degrees, or ankylosis-favorable or unfavorable.  Therefore, an increased rating under Diagnostic Codes 5250, 5252, 5254, and 5255 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.

The Board notes that the appellant is competent to report that his disability is worse.  The Board accepts that the appellant has functional impairment, pain, and pain on motion for the periods of time at issue here.  See DeLuca, supra.  Furthermore, the Board finds the appellant's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 and 30 percent ratings are appropriate for the appellant's degenerative joint disease of the left hip for the period prior to August 7, 2008, and from August 7, 2008, to September 16, 2008, respectively.

The Board acknowledges that the RO has staged the disability rating during the course of this appeal.  We agree.  Here, we find that there was a significant change in the functional impairment and the interpretation of the X-ray findings.  In particular whereas prior to August 7 he retained functional rotation, as of August 7 he had no internal rotation and his physical complaints changed.  Based upon facts found, there was a change in disability and a staged rating is warranted.  

Accordingly, in view of the above, the claim for increase is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


II.  Extraschedular Consideration

In the Board's adjudication of the claim, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  In this case, the appellant has not alleged that his service-connected left hip disability adversely affects his ability to obtain and maintain employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board notes that the record shows that the appellant is employed on a full-time basis and he has not reported any interference with his employment secondary to his left hip disability.  Furthermore, for the periods at issue here, the evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to service-connected left hip degenerative joint disease.  In short, the rating criteria for this disability contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for these disabilities is not warranted.  


ORDER

An increased rating prior to August 7, 2008, for degenerative joint disease of the left hip, rated as 10 percent disabling, is denied.

An increased raring from August 7, 2008, to September 16, 2008, for degenerative joint disease of the left hip, rated as 30 percent disabling, is denied.


REMAND

Entitlement to an evaluation greater than 30 percent from November 1, 2009, for status post left total hip arthroplasty

The record shows that the appellant underwent a left hip replacement (arthroplasty) on September 16, 2008.  The RO assigned a temporary total rating, 100 percent, from September 16, 2008, through November 1, 2009.  Effective November 1, 2009, the RO assigned a 30 percent evaluation based on review of a private treatment note dated September 29, 2009.

To date, a VA examination following left total hip arthroplasty has not been performed.  The evidence of record is insufficient to evaluate the appellant's left hip disability status post replacement surgery.  It is noted that the post operative private treatment notes, to include the September 2009 note, do not include range of motion findings or any results based on repetitive motion tests.  Therefore, remand is necessary for a VA examination to ascertain the current severity of his left hip disability, including whether there is residual weakness, pain or limitation of motion and, if so, the severity thereof.

Service connection for low back disability

A private treatment report reflects that the appellant's left hip is probably interfering with his low back.  Report of VA examination dated April 2008 reflects degenerative joint disease of the low back.  The examiner opined that "his left hip condition seems as likely as not aggravating a lower back condition, but would not be the cause of his lower back condition."  In an addendum to this examination report dated June 2008, the VA physician noted that the concept of "aggravation" for VA purposes meant "a lasting or permanent worsening of a condition beyond its usual or naturally expected progression."  He stated that the appellant has symptoms associated with temporary flare-ups and that the level of function returns to its baseline of pain and function.  In the appellant's case, the physician opined that, "in keeping with the definition, there is no permanent worsening.  Hence, the condition is not "aggravation of the back condition due to the hip condition but only flare-ups...".  A private medical opinion dated August 2008 reflects the physician's opinion that "back pain is related to and caused by his arthritic hips."

After review of the VA medical opinions, the Board finds these opinions are inadequate.  The April 2008 VA medical opinion lacks any rationale for the conclusion that the back condition was not caused by the hip disability.  Similarly, this opinion does not include a rationale for the opinion that the low back disorder was aggravated by the service-connected hip disability.  Although the June 2008 VA opinion reflects that there was no aggravation of the low back disorder by the service-connected hip disability-as there was no permanent worsening, only flare-ups-there is no discussion or explanation of the complaints, history, or clinical findings that the physician relied upon for that conclusion.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl. v. Nicholson, 21Vet. App. 120, 123 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the April 2008 examination report provides only a conclusory opinion without a medical rationale.  Likewise, the addendum to this report prepared by another examiner in June 2008 does not include the reasoning for the conclusion that there was no permanent worsening, only flare-ups, of the nonservice connected back disorder and the medical evidence relied upon for that determination.  The probative value of a medical opinion comes from its reasoning.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304.

Accordingly, the case is REMANDED for the following action:

1.  All private and VA treatment records dated since September 16, 2008 (date of left hip arthroplasty) should be obtained and associated with the claims folder.

2.  The appellant should be scheduled for a VA examination of the left hip to ascertain the severity of left hip disability status post left total hip arthroplasty.  The examiner should provide complete findings on whether there is residual weakness, pain, or limitation of motion, and an opinion on the severity of any residuals found.  The range of motion findings for all planes should be reported.  Repetitive motion testing should be conducted.  The opinion may be based on the appellant's self-reported history, current examination findings, documented medical history, or other factors identified by the examiner in the report of examination.  A complete rationale for all opinions is required.  The claims folder must be made available to the examiner for review.

3.  The appellant should be scheduled for a VA examination of his low back disability to ascertain whether this condition is attributable to service or service-connected bilateral hip disability.  The claims folder must be made available to the examiner for review.  The examiner should opine on the following:

(a) Whether any currently found low back disability is likely, as likely as not, or not likely related to service; and why.

(b) Whether there is any increase in severity of nonservice-connected low back disability that is proximately due to or the result of service-connected hip disability; and why.

(c) If a permanent worsening (aggravation) is found, the examiner must identify the baseline level of severity the nonservice-connected disease low back disorder as shown by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  It is noted that temporary or intermittent flare-ups are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.

A complete rationale must be provided for each opinion rendered-that is, the examiner should explain why he reached the conclusions rendered with a discussion of the of the relevant factors, which may include the medical history provided by the appellant, documented medical findings, literature, the physician's experience, etc.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


